              Case 18-32805-sgj11 Doc 46-5
                                       DallasFiled
                                              County12/12/18         Entered 12/12/18 18:08:52
                                                                                       Irving ISD    Page 1 of 2
                                          Linebarger, Goggan, Blair & Sampson LLP       Linebarger Goggan Blair & Sampson, LLP
                                          c/o Laurie A Spindler                         c/o Laurie A Spindler
                                          2777 N Stemmons Frwy, No 1000                 2777 N. Stemmons Frwy Ste 1000
                                          Dallas, TX 75207-2328                         Dallas, TX 75207-2328

U.S. Attorney                             U.S. Attorney General
1100 Commerce, 3rd Floor                  Department of Justice
Dallas, TX 75242-1074                     Washington, DC 20001



Adelphi Group Ltd.                        Adelphi Group, Ltd                            Aramark Uniform Services
7203 John W. Carpenter Freeway            900 Dragon Street                             PO Box 731676
Dallas, TX 75247-5113                     Dallas, TX 75207-4204                         Dallas, TX 75373-1676



Atmos Energy                              Attorney General United States                Bassham Foods
PO Box 790311                             Office of the Attorney General                5409 Hemphill St
St. Louis, MO 63179-0311                  Main Justice Building, Room 5111              Fort Worth, TX 76115-4411
                                          10th & Constitution Ave, NW
                                          Washington, DC 20530-0001

Cardona Foods                             City of Irving
850 Meacham Blvd                          PO Box 152288
Fort Worth, TX 76106-1931                 Irving, TX 75015-2288

Elizabeth Brandon
Barnes & Thornburg LLP
                                          Internal Revenue Service                      Internal Revenue Service
Suite 700                                 1100 Commerce Street                          PO Box 7346
2121 N. Pearl St.                         Mail Code 5027 DAL                            Philadelphia, PA 19101-7346
Dallas, TX 75201                          Dallas, TX 75242-1100



                                          Jeffrey W. Hurt, Esq.                         Jordan J. Johnson
                                          Hurt & Berry LLP                              PO Box 630186
                                          5012 Spyglass Drive                           Irving, TX 75063-0114
                                          Dallas, TX 75287

Jordan Johnson                            Jordan Johnson                                Michael Mantas
1602 Cypress Dr                           Divine Dining, LLC -Taco Casa                 5823 DeLoache
Irving, TX 75061-2346                     1311 W. Airport Freeway                       Dallas, TX 75225-3004
                                          Irving, TX 75062-6222


Michael Mantas                            Michael P. Kelly                              Michael P. Kelly
900 Dragon No. 150                        1412 Main Street                              PO Box 150589
Dallas, TX 75207-4204                     Suite 2200A                                   Dallas, TX 75315-0589
                                          Dallas, TX 75202-4014


Moore Disposal                            Paul C. Laird, II                             Protection 1
34811 LBJ No. 2110                        Paul Craig Laird Law Firm                     PO Box 219044
Dallas, TX 75241-7222                     800 W. Airport Freeway, Suite 800             Kansas City, MO 64121-9044
                                          LB 6015
                                          Irving, TX 75062-6207
              Case 18-32805-sgj11 Doc 46-5 Filed 12/12/18           Entered 12/12/18 18:08:52     Page 2 of 2

Roy Upshaw d-b-a Taco Casa              Securities and Exchange Comm                 U S SECURITIES AND EXCHANGE COMMISSION
1218 E. California                      801 Cherry St No. 1                          LOS ANGELES REGIONAL OFFICE
Gainesville, TX 76240-4302              Fort Worth, TX 76102-6881                    9TH FLOOR
                                                                                     444 SOUTH FLOWER STREET
                                                                                     LOS ANGELES CA 90071-2934

Spectrum                                TXU ENERGY RETAIL COMPANY LP                 Texas Attorney General
PO Box 60074                            CO BANKRUPTCY DEPARTMENT                     1412 Main Street Suite 81
City of Industry, CA 91716-0074         PO BOX 650393                                Dallas, TX 75202-4014
                                        DALLAS TX 75265-0393


Texas Attorney General                  Texas Attorney General                       The Hartford
Bankruptcy Collections Division         PO Box 12548                                 277 Park Ave
Austin, TX 78711-2548                   Austin, TX 78711-2548                        New York, NY 10172-3003


United States Attorney                  United States Trustee                        Warren V. Norred/Clayton Everett
3rd Floor, 1100 Commerce St             1100 Commerce Street                         Norred Law, PLLC
Dallas, TX 75242-1699                   Room 976                                     515 East Border Street
                                        Dallas, TX 75242-0996                        Arlington, TX 76010-7402


Jason A. Rae                            Richard G. Grant
Lain Faulkner                           Culhane Meadows, LLC
400 North St. Paul, Ste. 600            100 Crescent Court, Suite
Dallas, TX 75201-6897                   700 Dallas, TX 75201-2112



Joe E. Marshall                        Judith W. Ross                                 Stephen P. McKitt
Marshall Law                           Rachael Smiley                                 U.S. Dept. of Justice
3131 McKinney Ave, Ste 600             Law Office of Judith W. Ross                   Office of the US Trustee
Dallas, TX 75204                       700 N. Pearl Street, Ste 1610                 1100 Commerce Street, Rm 976
                                       Dallas, TX 75201                              Dallas, TX 75242


Roy Upshaw                            Mark Stromberg
133 Aviator Drive                     Stromberg Strock
Fort Worth, TX 76179                  Suite 625
                                      8750 N.Central Expressway
                                      Dallas, TX 75231
